UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):January 18, 2015 TIDELANDS BANCSHARES, INC. (Exact Name of Registrant as Specified in Its Charter) South Carolina 001-33065 02-0570232 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification) 875 Lowcountry Blvd. Mount Pleasant, South Carolina 29464 (Address, Including Zip Code of Principal Executive Offices) (843) 388-8433 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Tidelands Bancshares, Inc. (the “Company”) is saddened to report that John T. Parker, Jr., a Company director, died on January 18, 2015.Mr. Parker served ably and with distinction as a director of the Company since the Company’s formation in 2002.As a result of Mr. Parker’s death, the Board of Directors of the Company (“Board”) voted on January 26, 2015 to reduce the size of the Board to seven members. SIGNATURES Pursuant to requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. TIDELANDS BANCSHARES, INC. Date: January 29, 2015 By: /s/Thomas H. Lyles Thomas H. Lyles Title: Chief Executive Officer
